Citation Nr: 0416233	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  99-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder for the period of August 
30, 1996 to October 24, 2000.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling as of 
October 25, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted entitlement 
to service connection for post-traumatic stress disorder and 
assigned an initial disability evaluation of 10 percent 
effective August 30, 1996.  The Board first considered this 
appeal in June 2001 and remanded it to the RO for additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)).  As a result of additional development 
performed, the RO granted a higher rating of 30 percent in an 
April 2002 rating decision; however, this increased rating 
was assigned an effective date of October 25, 2000.  The 
veteran continued his appeal and now both the issue of 
entitlement to a higher initial rating and entitlement to a 
higher rating as of October 25, 2000 are before the Board for 
appellate consideration.

A review of the record reveals that additional development is 
required.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




REMAND

The record reflects that treatment records have been obtained 
from the VA Medical Center in Fayetteville and from private 
sources identified by the veteran.  The veteran underwent VA 
examination in May 2002, but his claims folder was not made 
available to the examining psychiatrist for review and 
comment as the Board requested in its June 2001 remand.  In 
August 2002, statements were received from private treatment 
providers showing a more severe disability picture than 
presented in the May 2002 VA examination report.

The veteran testified before the Board in November 2003 that 
he did not participate in treatment on a regular basis, but 
planned to make an appointment with the psychologist at his 
local Vet Center the following week.  He stated that he did 
not work on a regular basis, but performed odd jobs as much 
as possible.  The veteran's representative requested that 
this claim be remanded for another VA examination if a rating 
higher than 30 percent could not be granted because the VA 
examination report of record did not address the rating 
criteria and the examiner did not have the veteran's claims 
folder for review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
have him identify any and all treatment 
provided for his psychiatric disorder 
since October 2002.  All records 
identified should be obtained by the RO 
and associated with the veteran's claims 
folder.

2.  After all identified treatment 
records have been associated with the 
veteran's claims folder, the RO should 
schedule the veteran for a VA psychiatric 
examination.  The examiner is to be 
provided the veteran's claims folder and 
requested to comment upon his/her review 
of same.  The examiner is specifically 
requested to render opinions as to the 
severity of the veteran's symptoms 
associated with his post-traumatic stress 
disorder since August 1996 and whether 
those symptoms have increased, decreased, 
or stayed the same since that time.  The 
examiner is also requested to state 
whether the veteran experiences any 
reduced reliability and productivity due 
to symptoms such as a flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty 
understanding complex commands; 
impairment of short or long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and/or difficulty in establishing 
and maintaining effective work and social 
relationships.  A Global Assessment of 
Functioning score is to be assigned and 
an explanation given for the score 
assigned.  All opinions rendered must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The RO is 
instructed to address the staged ratings 
currently assigned for the veteran's 
post-traumatic stress disorder.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


